Citation Nr: 1741902	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for sciatica of the left lower extremity.

5. Entitlement to service connection for sciatica of the right lower extremity.

6. Entitlement to service connection for a chronic acquired psychiatric disorder, to include anxiety and depression.

7. Entitlement to service connection for a lung condition.

8. Entitlement to service connection for a right arm condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  The transcript from that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.





REMAND

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, sciatica of the lower extremities, a chronic acquired psychiatric disorder, a lung condition and a right arm condition.  He was discharged from service in December 1972, and the first available postservice treatment record is a VA treatment record dated August 2009.  However, the Veteran has reported treatment for back pain in the 1970s and, prior to VA treatment in August 2009, had private providers of treatment identified as Drs. Richards and Farrell.  The Board finds that treatment records from Drs. Richards and Farrell are necessary to decide the claim.  As such, the case will be remanded to obtain any available private treatment records.

As the factual record is unclear, the Board defers consideration of the need for VA examination pertaining to these issues on appeal at this time.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in obtaining complete records from Drs. Richards and Powers as well as any records with Dr. Garvey.  Additionally, the Veteran should be requested to identify his provider of treatment for back pain in the 1970s, if possible.

2. Obtain complete VA clinic records since October 2013, ensuring that records from the Veteran's visits with Dr. Kelly and Dr. Powers, at the VA medical facility in Parkersburg, West Virginia are obtained.

3. Thereafter, conduct any additional development as deemed necessary.

4.  Readjudicate the claims.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) addressing the issues.  The Veteran and his representative should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

